Fourth Court of Appeals
                                  San Antonio, Texas
                                       JUDGMENT
                                     No. 04-18-00939-CV

                                   Cathy Cancel MALAVE,
                                          Appellant

                                               v.

                                      Alberto MALAVE,
                                           Appellee

                  From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CI11207
                        Honorable Norma Gonzales, Judge Presiding

          BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE RIOS

        In accordance with this court’s opinion of this date, this appeal is DISMISSED. Costs of
court for this appeal are taxed against Cathy Cancel Malave.

       SIGNED January 16, 2019.


                                                _________________________________
                                                Patricia O. Alvarez, Justice